HOLLZER., District Judge. .
It being conceded, at the hearing, that the defendant owned no property within the city of Pasadena at the time of the appointment of the receiver, and it being further admitted that the assets in the hands of the receiver are insufficient to pay the claims of unsecured creditors in full, the application of said city for an order directing the receiver to pay in full its claim for the tax levied upon personal property owned, but disposed of, by said defendant prior to the appointment of the receiver, is denied. An exception is allowed to- the claimant city of Pasadena. See City of Richmond v. Bird et al, 249 U. S. 174, 39 S. Ct. 186, 63 L. Ed. 543; Aetna Casualty & Surety Co. v. Bramwell (D. C.) 12 F.(2d) 307; Bignell v. Cummins, 69 Mont. 294, 222 P. 797, 36 A. L. R. 634; County of Glynn v. Brunswick Ter, Co., 101 Ga. 244, 28 S. E. 604; Edmonson v. Walker, 137 Tenn. 569; 195 S. W. 168; County Court of Calhoun County v. Matthews, 99 W. Ya. 483, 129 S. E. 399, 52 A. L. R. 751.